Citation Nr: 0636095	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Nashville, Tennessee.  
Previously remanded in November 2004 for additional 
development, this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Probative evidence does not indicate the veteran had 
service in the Republic of Vietnam during the Vietnam Era or 
that he had actual exposure to herbicidal agents.

2.  Competent, probative medical evidence does not indicate 
the veteran's diagnosed prostate cancer is the result of, or 
medically attributed to, any in-service injury or disease.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of letters from the AOJ to the appellant in December 2000, 
May 2003, and November 2004.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A letter issued in March 2006 informed him of the 
criteria for potential disability ratings and effective 
dates.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  See also July and December 2004 
correspondence indicating the veteran had no additional 
evidence to submit.  Under these circumstances, the Board is 
satisfied the appellant has been adequately informed of the 
need to submit relevant evidence in his possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although additional notice was provided to 
the appellant after the initial adjudication, the claim was 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, military personnel 
records, and responses from the National Personnel Records 
Center (NPRC).  Also of record are reports of VA and private 
post-service treatment.  As he has not identified or 
submitted competent evidence that suggest his diagnosed 
prostate cancer is the result of his period of active duty, a 
VA examination/opinion has not been obtained.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his appeal, 
to include testimony provided at a May 2003 personal hearing 
before the RO and a July 2004 hearing before the undersigned.  
Also of record are lay statements and numerous articles and 
Internet printouts submitted in support of the claim.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim which VA has been authorized to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Service Connection Claim

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents, to 
include prostate cancer.  38 C.F.R. § 3.309(e) (2006).  
Regulations pertaining to Agent Orange exposure have expanded 
to include all herbicides used in Vietnam.  Unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam Era 
is presumed to have been exposed to Agent Orange or similar 
herbicide.  38 U.S.C. § 1116(f) (West 2002).  The veteran's 
military personnel records do not reflect that he served in 
the Republic of Vietnam during the Vietnam Era.  Instead, the 
veteran was stationed in the Philippines from November 1963 
to May 1965.

The veteran's military personnel records indicate his 
military occupation specialty was that of an aircraft 
mechanic during this time.  Through testimony and statements 
in support of the claim the veteran asserts he served 
missions of up to four days in length in Vietnam and that his 
job responsibilities put him in actual contact with defoliant 
chemicals.  Two "buddy" statements were submitted in 
support of this appeal.  One dated in November 2001 from a 
retired master sergeant, indicates that he was stationed in 
the Philippines from 1964 to June 1965 and was a co-worker of 
the veteran's.  He indicated that their function was to 
repair aircraft including C130 cargo planes, F102 jet 
fighters and others and many of the aircraft were sent from 
Vietnam for modification and maintenance.  This letter does 
not specifically support, nor contradict, the veteran's 
assertions of coming into direct contact with defoliant 
chemicals.  The second letter, dated in June 2003 and from a 
fellow serviceman, indicates that both he and the veteran did 
maintenance and repair of a variety of airplanes including 
the aerial spray apparatuses of the modified C123s used for 
defoliation missions and both had been in Vietnam several 
times on assignments of such urgency which precluded written 
temporary duty orders.

While the veteran and the statement from a fellow serviceman 
indicate that he had actual service in the Republic of 
Vietnam during the Vietnam Era, the veteran's military 
records do not support this assertion.  In fact, the veteran 
and the fellow serviceman both indicate the alleged missions 
were not with official documentation.  The veteran has 
submitted various copies of articles and Internet 
publications in support of his appeal which indicate that 
aircraft mechanics used during defoliation flights were 
officially on temporary duty orders.  Additionally, the 
submissions indicate an increase in the number of these types 
of flights after the veteran's discharge from active duty, 
lessening the possibility of his actual exposure.  Moreover, 
his military evaluations prior to his stint in the 
Philippines show that the veteran was a highly skilled 
technician and his knowledge of instrumentation was 
highlighted in connection with his work with aircraft and 
missile systems.  These specialized skills are compatible 
with the veteran's testimony of working on systems located in 
the cockpit.  See July 2004 transcript.

While the veteran and a supporting lay statement raise the 
possibility of the veteran having set foot in the Republic of 
Vietnam and/or actual exposure to herbicidal agents, the 
evidence in totality does not support these assertions and 
does not rise to the level of equipoise.  See also July 2005 
NPRC response.  Reasonable doubt is a substantial doubt that 
exists because of an approximate balance of positive and 
negative evidence and is not the means of reconciling an 
actual conflict or a contradiction in the evidence.  
38 C.F.R. § 3.102 (2006).  The veteran's military records and 
additional submissions submitted by the veteran do not 
support the veteran's contentions of service in the Republic 
of Vietnam or actual herbicidal exposure and, thus, render 
his and the fellow serviceman's assertions of little 
probative value.  The numerous articles, Internet 
submissions, and e-mails submitted in support of his claim 
are generalized statements of herbicidal exposure for 
squadrons to whom the veteran's military records do not 
reveal he was attached, and, as such, are not material to the 
veteran's current claim.  Accordingly, the weight of the 
evidence is against the veteran's claim such that service 
connection for prostate cancer is not warranted on a 
presumptive basis.

The regulations governing presumptive service connection for 
Agent Orange exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994); see 
also Brock v. Brown, 10 Vet. App. 155 (1997).  Accordingly, 
the Board will proceed to evaluate the veteran's claim under 
the provisions governing direct service connection.

The medical evidence indicates the veteran was diagnosed with 
prostate cancer in 2000.  See October 2000 VA medical record 
and December 2000 private medical record.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements and testimony, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disabilities.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Here, the veteran's service medical records do not reveal 
complaints involving or treatment of his prostate.  His 
genitourinary system was clinically evaluated as normal upon 
his discharge from active duty.  See April 1965 report of 
medical examination.  Additionally, competent medical 
evidence does not attribute the veteran's diagnosed prostate 
cancer to his period of military service.  As such, the Board 
must conclude that the weight of the evidence is against his 
claim and his appeal is therefore denied.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


